318 S.W.3d 323 (2010)
Leonard J. JOSEPH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93693.
Missouri Court of Appeals, Eastern District, Division Four.
August 24, 2010.
Timothy Forneris, Assistant Public Defender, Missouri Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.
Prior report: 254 S.W.3d 240.

ORDER
PER CURIAM.
Leonard Joseph (Joseph) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 29.15 amended *324 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).